Citation Nr: 0213943	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.

This appeal arose from an April 2001 rating decision of the 
Fargo, North Dakota, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

On VA audiological examination in February 2002, the average 
puretone decibel (dB) loss was 62 dB in the right ear and 73 
in the left ear, with speech discrimination of 92 percent in 
both ears.


CONCLUSION OF LAW

The criteria for an increased evaluation for the bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code (DC) 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his service-connected 
bilateral hearing loss is more disabling than the current 
disability evaluation would suggest.  He stated that he has 
difficulties hearing conversations over telephones even with 
hearing aids and that his hearing has never gotten any better 
since his discharge from service.  Therefore, he believes 
that an increased disability evaluation is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was awarded service connection for a bilateral 
hearing loss by a rating action issued in January 1967.  At 
that time, this disorder was assigned a noncompensable 
evaluation. 

The pertinent evidence of record included a VA examination 
conducted in February 2001.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
50
65
65
LEFT
15
15
60
80
85

Speech audiometry revealed speech recognition ability of 84 
percent in both ears.  The average dB loss in the right ear 
was 46 percent and 84 percent in the left.

The veteran submitted the report of a May 2001 private 
audiological examination.  While this did not meet the 
requirements to be used as a compensation examination, the 
Chief of Audiology noted in September 2001 that this 
examination had shown a slight deterioration in the veteran's 
hearing since the February 2001 VA examination.  However, it 
was noted that when the figures from this examination were 
plugged into the appropriate rating tables, the disability 
evaluation was still 0 percent.

VA re-examined the veteran in February 2002.  On the 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
80
80
LEFT
30
35
75
90
95

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The average dB loss in the right ear 
was 62 percent and 73 percent in the left ear.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2002).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.

On March 1, 2001, the veteran was sent correspondence 
concerning the development of his claim for an increased 
evaluation for his hearing loss.  He was told that he should 
inform VA of any medical treatment that he had received for 
this condition.  He was also told that the RO was planning to 
schedule a VA examination of the disorder.  Finally, this 
correspondence included an information sheet concerning 
claims processing under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  In 
May 2001, following the denial of the claim in April 2001, 
the RO sent the veteran a statement of the case (SOC) which 
cited all the evidence of record that had been relied upon in 
arriving at the decision.  This included that rating criteria 
to be used in evaluating a bilateral hearing loss, as well as 
an explanation as to why the evidence of record did not 
support the assignment of a higher rating than that already 
assigned.  In January 2002, the Decision Review Officer had a 
conference with the veteran and his representative.  The 
rating schedule was explained to the veteran, as well as the 
reasons for the assignment of a noncompensable evaluation.  
It was agreed that another VA examination would be scheduled.  
In March 2002, the veteran was provided with a supplemental 
statement of the case (SSOC) which assessed the VA 
examination that had been conducted in February 2002, and 
which explained why this report did not warrant the 
assignment of a compensable evaluation.  The letter that 
accompanied the SSOC gave the veteran an opportunity to make 
any additional comments concerning the SSOC and the reasons 
for the denial of his claim.  On March 25, 2002, the veteran 
indicated that he had no further evidence to present.  In May 
2002, the veteran was notified that his case was being 
transferred to the Board of Veterans Appeals (Board) and that 
he could submit additional evidence in support of his claim.

Thus, through a series of letters, statements of the case, 
and reports, the RO has informed the veteran of the 
information and evidence necessary to substantiate his claim.  
The RO has also provided the veteran with examinations and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that that evidence does not support entitlement to a 
compensable evaluation for the bilateral hearing loss.  
According to 38 C.F.R. § 4.85, Table VI, based upon the VA 
examination performed in February 2002, the numeric 
designation of hearing impairment in both ears is a Level II.  
Table VII of 38 C.F.R. § 4.85 reveals that these levels of 
hearing impairment warrant the assignment of a 0 percent 
disability evaluation.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
the service-connected bilateral hearing loss.



ORDER

An increased evaluation for the bilateral hearing loss is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

